DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-8, 11, 13-19, and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Regarding claim 22-23, as per MPEP 706.04, “[f]ull faith and credit should be given to the search and action of a previous examiner unless there is a clear error in the previous action or knowledge of other prior art.”  
Regarding claims 2 and 16, Applicant’s 06/14/2022 arguments on pages 11-12 that (1) Chapman’s instruction to reduce transmission rate is in response to determining the possibility of network congestion while the instant claims recite allocating a proportion of remaining network capacity in response to determining that there is insufficient remaining network capacity, not in response to determining the possibility of network congestion and (2) Chapman’s instruction reduces the transmission rate whereas the instant claims recite allocating a proportion of remaining network capacity were considered and found persuasive.  Dependent claims 3-8, 11, 13-15 17-19, and 21 are allowed by virtue of their dependence on one of claims 2 and 16. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent Application Publication No. 2010/0023623 (Saffre et al.) - In response to an insufficient amount of a network resource to allocate, dividing the remaining amount of said network resource among a plurality of network applications based on which network applications would have the highest quality of service by receiving said remaining amount of said network resource. 
U.S. Patent Application Publication No. 2008/0130653 (Chen et al.) - If a remaining NA(P)T resource to fulfill a low priority NA(P)T request is insufficient, then the allocation is refused and the remaining NA(P)T resource is reserved for a subsequent NA(P)T request with a high priority. 
U.S. Patent Application Publication No. 2010/0287298 (Leung et al.) - Responsive to determining that an unallocated portion of available bandwidth is insufficient, allocating the unallocated portion to each compound carousel in at least one of the plurality of lower priority subsets. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM T TRAN whose telephone number is (408)918-7553. The examiner can normally be reached Monday-Friday 7AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAM T TRAN/Primary Examiner, Art Unit 2452